DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit; a first analysis unit; a transmission unit; a second analysis unit; and a control unit, in claim 1; the first analysis unit, in claim 2; the second analysis unit, in claim 3; a/the storage unit and the second analysis unit, in claim 4; the second analysis unit and the storage unit, in claim 5; a/the storage unit, in claim 9; and the storage unit, in claim 10.
In the specification, in paragraph 0041 “The external I/F 210 transmits and receives image data to/from a facsimile, a network-connected device, and/or a dedicated external apparatus.” and  paragraph 0064 “In step S601, the control unit 205 receives a Job Messaging Format (JMF) part of the print job data transmitted from the information processing apparatus 102 via the external I/F 210”, and/or, in figure 2 “EXTERNAL I/F” 210, and/or, in figure 6, S601 “receive and analyze JMF part”, is/are interpreted to read on: a reception unit, in claim 1. 
0041, “The control unit 205 includes the CPU … and ROM 207 stores programs for performing various types of processing of the flowcharts to be described below to be executed by the control unit 205” and in par 0068, “In step S605, the control unit 205 analyzes only a PDL section of the JDF part (analyzes part of the JDF part; first analysis)” and/or in figure 2 (control unit 205), and/or in fig. 6, S605, is/are being interpreted to read on: a first analysis unit, in claim 1; the first analysis unit, in claim 2.
In the specification, in par 0071, “In step S608, the control unit 205 refers to the URL of the PDL file stored in step S605, issues an acquisition request for the PDL file stored outside, and acquires the PDL file.” and in par 0108, “In step S814, the PDL reception object 833 transmits a PDL acquisition request to the external server 103 indicated by the URL of the PDL file.”, is/are interpreted to read on: a transmission unit, in claim 1. 
In the specification, in par 0082, “[0082] In step S619, the control unit 205 analyzes the JDF part stored in a file in step S604 (second analysis). Unlike when only the PDL section is analyzed and stored in step S605, the analysis method here is not limited in particular. The control unit 205 analyzes the entire JDF part and stores the resulting values. After the end of the analysis, the processing proceeds to step S620.”, and/or in figure 6B (S619), is/are interpreted to read on: a second analysis unit, in claim 1; the second analysis unit, in claim 3; the second analysis unit, in claim 4; and the second analysis unit, in claim 5. 
In the specification, in par 0041, “The control unit 205 includes the CPU … and ROM 207 stores programs for performing various types of processing of the flowcharts control unit 205”, is/are interpreted to read on: a control unit, in claim 1.
In the specification, in par 0080, “[0080] In step S617, the control unit 205 determines whether the number of JDF-analyzed jobs (job ticket-analyzed jobs) is less than a predetermined number. The predetermined number of JDF-analyzed jobs is a value determined by resource limitations, and indicates the number of jobs of which the entire JDF parts can be analyzed and the values can be stored in the RAM 208.” and in figure 2 (RAM 208), is/are interpreted to read on: a/the storage unit, in claim 4; the storage unit, in claim 5; a/the storage unit, in claim 9; and the storage unit, in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Kiuchi (US 2010/0118337 A1) discloses an image forming apparatus (see figure 2, and see par 0053 “printing system 1000”, and par 0092 “printing system 1000” and “printing apparatus 100”) comprising: a reception unit (see par 0093 “external I/F 202” and see figure 2 “external I/F 202”, see par 12 JDF is a job ticket, par 18, printing apparatus … process a received job ticket, and par 0128, “receiving JDF-containing job data via the external I/F 202”) configured to receive a job ticket; a first analysis unit configured to analyze part of the job ticket (see par 0224 “[0224] Then, the process advances to step S5102 to analyze the JMF part which has been extracted from the MIME data in step S5101 and is stored in the hard disk 209. The JMF itself is important in managing communication, status, and the like when the JDF workflow system is controlled. However, the JMF is not important in describing the effects of the embodiment, so a detailed description thereof will be omitted.”, and/or, see figure 19, S5102 (ANALYZE JMF PART), Note, see applicant’s specification in par 0064, “analyzes the JMF part by the JDF analysis unit 835” and in par 0068, “In step S605, the control unit 205 analyzes only a PDL section of the JDF part (analyzes part of the JDF part; first analysis)); a second analysis unit configured to analyze the job ticket (see par 0225 “[0225] Upon completion of the JMF part analysis processing in step S5102, the process advances to step S5103 to analyze the JDF part which has been extracted from the MIME data in step S5101 and is stored in the hard disk 209. Detailed processing in step S5103 will be described later with reference to FIG. 20. In the JDF figure 19, S5103 (JDF PART ANALYSIS PROCESSING). Note, see applicant’s specification, in par 0082, “In step S619, the control unit 205 analyzes the JDF part stored in a file in step S604 (second analysis).”); and a control unit (see figure 2 “controller 205”) configured to control printing (via printer unit 203, see abstract “execution of the print processing is controlled.” and see par 28 “control unit adapted to control execution of the print job”)  based on a result of analysis by the second analysis unit (see par 0225 “[0225] Upon completion of the JMF part analysis processing in step S5102, the process advances to step S5103 to analyze the JDF part which has been extracted from the MIME data in step S5101 and is stored in the hard disk 209. Detailed processing in step S5103 will be described later with reference to FIG. 20. In the JDF analysis processing in step S5103, the controller 205 also determines whether the received job can be executed, based on setting information described in the JDF, and the device capability and status.” and/or see figure 19, S5103 (JDF PART ANALYSIS PROCESSING).”) and the print file acquired from the external apparatus (see figure 26 S6114 “transmit job data” and see par 0086 “[0086] For example, the printing apparatus 100 prints print data of a target job which is transmitted via the network 101 from an information processing apparatus serving as an exemplary external apparatus such as the PC 103 or 104 to request execution of printing.” and see par 0093 “The printing apparatus 100 also has a print function of causing the printer unit 203 to print job data accepted from an external apparatus such as the PC 103 or 104 via an external I/F 202 serving as an example of a communication unit under the control of the controller 205.”). 
The closest prior art of record, namely, Kiuchi (US 2010/0118337 A1) does not disclose, teach or suggest, a transmission unit configured to transmit an acquisition request for a print file to an external apparatus based on a result of analysis by the first analysis unit; and a control unit configured to control printing based on a result of analysis by the second analysis unit and the print file acquired from the external apparatus based on the acquisition request to the external apparatus, as recited in independent claim 1. 
Claims 2-5 are allowable because they are dependent on allowable independent claim 1 above.  

Independent claim 6 is directed to a method for controlling an image forming apparatus. Claim 6 recites the same or similar claim limitations and is analogous to the apparatus claim of independent claim 1 above. Therefore, claim 6 is similarly found to be allowable for the same or similar reasons, as discussed above, in claim 1 above. In other words, the closest prior art of record, namely, Kiuchi (US 2010/0118337 A1) does not disclose, teach or suggest, transmitting an acquisition request for a print file to an external apparatus based on a result of the first analysis; and controlling printing based on a result of second analysis and the print file acquired from the external apparatus based on the acquisition request to the external apparatus, as claimed in independent claim 6. 
7-10 are allowable because they are dependent on allowable independent claim 6 above.

Regarding independent claim 11, the closest prior art of record, namely, Kiuchi (US 2010/0118337 A1) discloses a non-transitory computer-readable storage medium (see par 0283, e.g., computer-readable medium, and/or, see fig. 2, ROM 207, RAM 208 and/or HDD 209) storing a program (see par 0283 “program”) including executable instructions (see par 0283 a program to perform the functions), which when executed by one or more processors (see par 0283, i.e., CPU or MPU and/or see fig. 2, controller 205 and/or see par 0096, lines 1-2 “The controller (to be also referred to as a control unit or CPU) 205”) of an image forming apparatus (see figure 2, and see par 0053 “printing system 1000”, and par 0092 “printing system 1000” and “printing apparatus 100”), cause the image forming apparatus (see figure 2, and see par 0053 “printing system 1000”, and par 0092 “printing system 1000” and “printing apparatus 100”) to. Independent claim 11 is directed to a non-transitory computer-readable storage medium storing a program including executable instructions, which when executed by one or more processors of an image forming apparatus, cause the image forming apparatus to. Claim 11 recites the same or similar claim limitations and is analogous to the apparatus claim of independent claim 1 above. Therefore, claim 11 is similarly found to be allowable for the same or similar reasons, as discussed above, in claim 1 above. In other words, the closest prior art of record, namely, Kiuchi (US 2010/0118337 A1) does not disclose, teach or suggest, transmit an acquisition request for a print file to an external apparatus based on a result of the first analysis; and control printing based on a result of second analysis and the print file acquired from the external apparatus based on the acquisition request to the external apparatus, as recited in independent claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiba (US 2013/0335773 A1) teaches a job ticket analysis part 1505 analyzes information of the Doc element from the description contents of the job ticket (see par 0066 and see figure 7. In step S803, the job ticket analysis part 1505 judges whether or not the Doc element exists in the job ticket from the above mentioned analyzed result of the job ticket (see par 0078 and see figure 9).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOV POPOVICI/Primary Examiner, Art Unit 2677